Appeal from an order of the Family Court, Kings County (Alan Beckoff, J.), dated August 6, 2014. The order, insofar as appealed from, without a hearing, denied the father’s motion, in effect, to modify an order of fact-finding and disposition of the same court dated August 14, 2012, to allow visitation with the subject children Angel C., Diosa C., and Wesley C.
Ordered that the order dated August 6, 2014, is affirmed insofar as appealed from, without costs or disbursements.
Family Court Act § 1061 provides that the court may modify an order issued during the course of a proceeding under Family Court Act article 10 for “good cause shown” (see Matter of Noah M. [Carlos M.], 116 AD3d 956, 957 [2014]; Matter of Kevin M.H. [Kevin H.], 102 AD3d 690, 692 [2013]). The court has discretion in determining whether a hearing is necessary upon a motion to modify an existing dispositional order (see Family Ct Act § 1064; Matter of Carrie F. v David PP., 34 AD3d 1108, 1109 [2006]). Where the court possesses information sufficient to afford a comprehensive, independent review, a hearing is not required (see Matter of Carrie F. v David PP., 34 AD3d at 1109). Here, the Family Court did not improvidently exercise its discretion in denying the father’s motion without a hearing. Moreover, the record demonstrates that the father failed to establish good cause to modify the prior order of fact-finding and disposition (see Matter of Kole HH. [Thomas HH.], 84 AD3d *10271518 [2011]; Matter of Desiree L., 28 AD3d 484 [2006]). Mastro, J.P., Balkin, Chambers and Maltese, JJ., concur.